PER CURIAM:
Matthew Midgett, appointed counsel for Lawrence Corey Milton, has filed a motion to withdraw on.appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent review of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Milton’s conviction and sentence are AFFIRMED.